Citation Nr: 0409627	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
chondromalacia of the left knee, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to a compensable rating for right upper quadrant 
lipoma. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO rating decision which, in pertinent part, 
denied a rating in excess of 20 percent for residuals of 
chondromalacia of the left knee and denied a compensable rating 
for right lower quadrant lipoma.  The record reflects that the 
veteran requested a Travel Board hearing at the RO before a 
Veterans Law Judge, which was scheduled in January 2004.  He 
failed to report for such hearing.

With regard to the claim for an increased rating for residuals of 
chondromalacia of the left knee, the Board note that further 
development is required and therefore this issue will be addressed 
in the remand at the end of the decision.  


FINDING OF FACT

The veteran's right lower quadrant lipoma is 2.5 cm. and is 
manifested by tenderness on palpation; there is no resulting 
limitation of function of the abdominal wall. 


CONCLUSION OF LAW

The criteria for a compensable, 10 percent, rating for the 
service-connected right lower quadrant lipoma have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.14, 
4.118, Diagnostic Codes 7805, 7819 (as in effect prior to and from 
August 30, 2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board finds 
that the criteria for a compensable, 10 percent, evaluation for 
the veteran's right lower quadrant lipoma have been met.

Factual Background

Received from the veteran in October 2001 was his claim for a 
compensable rating for the service-connected right lower quadrant 
lipoma.

On VA examination in November 2001 the veteran reported having 
tenderness of his lipoma in the right lower quadrant of the 
abdomen, more noticeable with tight binding of clothes.  He had 
developed several other lipomas throughout his body which he 
reported were also tender.  Examination of the lipoma showed it to 
be approximately 2.5 cm., subcutaneous, non-affixed to underlying 
tissues, and tender to palpation.  There was no evidence of 
inflammation or infection.  The examiner noted that the veteran 
had three other lipomas.

On a VA examination addendum in April 2003, the examiner noted 
that review of the veteran's claims file and the service records 
showed no identification of other lipomas other than the one in 
the right lower quadrant.  The examiner opined there was no 
adverse effect on the function of the abdominal wall, muscles, or 
the inner sensory components associated with the lipoma.  The 
examiner noted that the location of the lipoma, being about the 
belt line, did cause some discomfort secondary to the tenderness.  
The examiner opined that the other lipomas identified on the VA 
examination were not related to the service-connected lipoma and 
were not present at the time he was in service, by both the 
veteran's history and review of the claims folder.

Analysis

I.  Compensable Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.

The RO has rated the veteran's right lower quadrant lipoma under 
Diagnostic Code 7819, which is under the schedule of ratings for 
the skin.  The Board notes that the regulations for the evaluation 
of skin disabilities were revised effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 67 
Fed. Reg. 58448-58449 (Sept. 16, 2002).  

Under the old criteria, Diagnostic Code 7819 provided that benign 
new growths of the skin were to be rated as scars, disfigurement, 
etc.

Under the new criteria, Diagnostic Code 7819, benign skin 
neoplasm, provides that such disorders are rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800, scars under 
Diagnostic Codes 7801 through 7805, or impairment of function.

Under the old criteria, a maximum 10 percent evaluation is 
warranted for superficial scars that are tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be evaluated for limitation of functioning of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The new criteria for rating scars (effective August 30, 2002) 
include no material changes as would affect this case. Under new 
Diagnostic Code 7804, a 10 percent rating is assigned for 
superficial scars which are painful on examination; under new 
Diagnostic Code 7805, scars may be rated on limitation of function 
of the affected part. 67 Fed. Reg. 49590, 49596 (2002).  

The veteran contends that his right lower quadrant lipoma is 
painful and that the lipoma is spreading to other parts of his 
body.  The objective medical evidence of record also shows that 
the veteran's service-connected right lower quadrant lipoma is 
tender to palpation; thus, a 10 percent rating is warranted 
pursuant to Diagnostic Code 7804.  A higher rating would require a 
showing of limitation of function of the part affected; however, 
there is no competent evidence that the service-connected lipoma 
causes limitation of functioning of the part affected.  The VA 
examiner noted there was no adverse effect on the function of the 
abdominal wall, muscles, or the inner sensory components 
associated with the lipoma.  There are other scar codes which 
provide for higher ratings, but the medical evidence shows the 
veteran's lipoma does not affect the head, face, or neck, and is 
not of such size or severity such that it would qualify for higher 
ratings under such codes.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7806, 7815, 7816, 7817.  The Board also notes that 
there is no evidence linking the other three lipomas, noted on the 
VA examination, to the service-connected lipoma.  The VA examiner 
opined that the other lipomas were not related to the service-
connected lipoma and were not present at the time he was in 
service, by both the veteran's history and review of the claims 
folder.  In summary, the preponderance of the evidence reflects 
that a 10 percent rating - and no greater - is warranted under 
Diagnostic Code 7804 for the veteran's service-connected right 
lower quadrant lipoma.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in 
the law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  There is no question that the 
assistance and notice provisions of the VCAA are more favorable to 
the veteran than pre-VCAA law.  

The Board concludes that VA has fulfilled its re-defined notice 
and duty to assist requirements as they pertain to the veteran's 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claim for increased rating (made in an October 2001 
handwritten statement) did not require a particular application 
form.  Thus, there is no issue as to provision of a form or 
instructions for applying for this benefit.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (RO) decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In the present case, a substantially complete 
application for an increased rating was received in October 2001.  
The RO sent a letter to the veteran in January 2002 regarding what 
information and evidence was needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by VA, and 
the need for the claimant to submit any evidence in his possession 
that pertains to the claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §  
5103A(a); 38 C.F.R. § 3.159(c), (d).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those possessed 
by VA and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-
3).  During the course of this appeal, the RO obtained VA 
treatment and examination records.  There is no indication that 
there are any outstanding medical records pertinent to the 
veteran's claim. 

Assistance must also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran underwent a VA examination 
in November 2001.  The report of this examination and the April 
2003 addendum have been obtained and reviewed by the Board. 

The applicable requirements of the VCAA have been substantially 
met by the RO, and there are no areas in which further development 
may be fruitful.  


ORDER

Subject to the applicable criteria governing payment of monetary 
benefits, entitlement to a 10 percent rating - and no greater - 
for a right lower quadrant lipoma, is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.

The most recent VA examination of the left knee was in November 
2001.  The veteran contends that since the VA examination in 
November 2001 his left knee has worsened to the point that it 
affects his mobility and ability to perform day to day activities.  
Fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore 
finds that the veteran should be scheduled for a VA examination to 
assess the current severity of his service-connected left knee 
condition.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board remands this case to the RO for the 
following: 

1.  The RO should obtain from the veteran the names and addresses 
of any and all medical care providers, VA and non-VA, who have 
treated him for his left knee disability since October 2001.  
After securing the necessary release(s), the RO should obtain 
these records, including, but not limited to, complete clinical 
and outpatient treatment records, notes, consultation reports, 
medications, imaging, procedures, and emergency room reports.

2.  Thereafter, the RO should schedule the veteran for an 
examination to determine the nature and extent of the service-
connected disability of the left knee.  The examiner should review 
the veteran's claims folder in conjunction with the examination.  
All necessary tests and studies should be conducted.  The examiner 
should specifically note whether there is x-ray evidence of 
arthritis of the left knee and, if so, whether it is part of the 
service-connected disability.  The examiner should fully describe 
the disability symptoms and impairment of the veteran's left knee.  
The examiner should note the presence or absence of instability 
and/or subluxation of the left knee, and if present, its degree of 
severity.  Range of motion testing and assessments of functional 
impairment due to pain on motion and use must be included.  If 
there is functional impairment due to pain, an assessment of the 
degree of impairment should be provided.  The examiner should 
describe whether pain significantly limits functional ability 
during flare-ups or when the right knee is used repeatedly.  

3.  Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be provided a 
supplemental statement of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations, including the VCAA.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



